236 S.W.3d 124 (2007)
Judith A. DECKER-WEGENER, Appellant,
v.
Michael H. WEGENER, Respondent.
No. ED 89380.
Missouri Court of Appeals, Eastern District, Division Three.
October 23, 2007.
*125 Harold G. Johnson, Mitchell D. Johnson, Saint Ann, MO, for appellant.
Michael A. Gross, Joseph F. Yeckel, Cynthia M. Fox, Saint Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Judith Decker-Wegener ("Wife") appeals the judgment granting Michael Wegener's ("Husband") motion for summary judgment on Wife's petition in equity seeking to reopen the parties' dissolution decree and set aside the decree's finding that maintenance is non-modifiable. We find that the trial court did not err in granting summary judgment in favor of Husband. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).